DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS’) submitted on 12/27/19, 1/7/20, 6/15/21 and 2/11/22 have been considered. A copy of form PTO-1449 is attached.

Drawings
The drawings were received on 8/9/19 are accepted.

Conclusion
This application is in condition for allowance except for the following formal matters: 
a. Claim 18, line 1 has no antecedent basis for “the stomach liquid medium”. Since claim 18 depends on claim 1, it is suggested that claim 1, line 5 should be amended such as “a) providing a liquid medium comprises a stomach liquid medium ….”.
b. Claim 19, line 1 has no antecedent basis for “the small intestine liquid medium”. Since claim 19 depends on claim 1, it is suggested that claim 1, line 5 should be amended such as “a) providing a liquid medium comprises a small intestine liquid medium ….”.
c. Claim 20, line 1 has no antecedent basis for “the colon liquid medium”. Since claim 19 depends on claim 1, it is suggested that claim 1, line 5 should be amended such as “a) providing a liquid medium comprises a colon liquid medium  ….”.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Winyard et al (2004/0067593) discloses an electron paramagnetic resonance method for diagnosis of active nephritis and Hayden et al (10,408,735) discloses in vitro method for the label-free determination of a cell type of a cell; however, Winyard et al and Hayden et al fail to teach the limitations “ a) providing a liquid medium representative of at least one region of the gastrointestinal tract; b) adding to said liquid medium defined amounts of an adsorbent and a marker compound; and 10 c) incubating the mixture obtained in step (b) and measuring the amount of free marker compound in said mixture” as now claimed in claims 1 and 6.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP									/HOA Q PHAM/                                                                                      Primary Examiner, Art Unit 2886                                                                                                                  June 18, 2022